EXHIBIT 10.1

DRS TECHNOLOGIES, INC.

EXECUTIVE SEVERANCE PLAN

The Company hereby adopts, as of the Effective Date, the DRS Technologies, Inc.
Executive Severance Plan for the benefit of certain employees of the Company and
its subsidiaries, on the terms and conditions stated herein. All capitalized
terms used herein are defined in Section 1 hereof. The Plan, as set forth
herein, is intended to help retain qualified employees, maintain a stable work
environment and provide economic security to certain employees of the Company in
the event of certain terminations of employment following a Change in Control.
The Plan, as a “severance pay arrangement” within the meaning of section
3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section
3(2) of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).

SECTION 1.   DEFINITIONS.  As used herein:

SECTION 1.1   “Auditor” means the Company’s independent registered public
accounting firm immediately prior to the Change in Control.

SECTION 1.2   “Board” means the Board of Directors of the Company.

SECTION 1.3   “Cause” means (i) the willful and continued failure by the
Eligible Employee substantially to perform his duties and obligations to the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness); (ii) the willful engaging by the Eligible Employee
in misconduct which is materially injurious to the Company; (iii) the commission
by the Eligible Employee of a crime (including, but not limited to a felony).
For purposes of this Section 1.3, no act, or failure to act, on an Eligible
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Eligible Employee in bad faith and without reasonable belief that
his action or omission was in the best interest of the Company.

SECTION 1.4   “Change in Control” shall mean the occurrence of the event set
forth in any one of the following paragraphs:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company, outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being

1


--------------------------------------------------------------------------------


converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) shall not constitute a Change
in Control for purposes of this Plan with respect to an Eligible Employee if, in
connection with the Transaction, such Eligible Employee participates as an
equity investor in the acquiring entity or any of its affiliates (the
“Acquiror”). For purposes of the preceding sentence, an Eligible Employee shall
not be deemed to have participated as an equity investor in the Acquiror by
virtue of (i) obtaining beneficial ownership of any equity interest in the
Acquiror as a result of the grant to the Eligible Employee of an incentive
compensation award under one or more incentive plans of the Acquiror (including,
but not limited to, the conversion in connection with the Transaction of
incentive compensation awards of the Company into incentive compensation awards
of the Acquiror), on terms and conditions substantially equivalent to those
applicable to other executives of the Company immediately prior to the
Transaction, after taking into account normal differences attributable to job
responsibilities, title and the like, or (ii) obtaining beneficial ownership of
any equity interest in the Acquiror on terms and conditions substantially
equivalent to those obtained in the Transaction by all other stockholders of the
Company.

For purposes of this definition: “Person” shall have the meaning given in
section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Act,”),
as modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company. “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Act. “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under section 12 of the
Act.

SECTION 1.5   “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.

SECTION 1.6   “Company” means DRS Technologies, Inc. (collectively with its
subsidiaries) or any successors thereto.

SECTION 1.7   “Confidential Information” means all non-public information of the
Company’s business and its customers and affiliates of such customers, including
but not limited to, the pendency or contemplation of certain transactions, the
identity of the Company’s customers, the kinds of services provided by the
Company to customers and offered to be performed for potential customers,
computer

2


--------------------------------------------------------------------------------


software applications and other programs, personnel information and other trade
secrets. “Confidential Information” does not include information which (i) is or
becomes available to the public generally (other than as a result of the
Eligible Employee’s disclosure) or (ii) becomes available to the Eligible
Employee on a non-confidential basis from a source other than the Company.

SECTION 1.8   “Effective Date” means November 3, 2005.

SECTION 1.9   “Eligible Employee” means any Level 1 Employee or Level 2
Employee, as designated by the Plan Administrator from time to time; provided
such Level 1 Employee or Level 2 Employee has signed an acknowledgement of the
terms and conditions of the Plan including, without limitation, the restrictive
covenants contained in Section 5 hereof.

SECTION 1.10   “ERISA” means the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

SECTION 1.11   “Excise Tax” means any excise tax imposed under section 4999 of
the Code.

SECTION 1.12   “Good Reason” means the occurrence, on or after the date of a
Change in Control and without the affected Eligible Employee’s written consent,
of (i) a reduction in the Eligible Employee’s annual base salary or wages, other
than as part of a general reduction applicable to substantially all employees of
the Company employed in the United States or (ii) the relocation of the Eligible
Employee’s principal place of employment to a location more than fifty (50)
miles from the Eligible Employee’s principal place of employment immediately
prior to the Change in Control.

SECTION 1.13   “Key Employee” means any Eligible Employee described in
section 409A(a)(2)(B)(i) of the Code.

SECTION 1.14   “Level 1 Employee” shall mean each individual designated by the
Plan Administrator from time to time as a Level 1 Employee. The Plan
Administrator has designated the individuals set forth in Attachment 1 hereto as
Level 1 Employees.

SECTION 1.15   “Level 2 Employee” shall mean each individual designated by the
Plan Administrator from time to time as a Level 2 Employee. The Plan
Administrator has designated the individuals set forth in Attachment 2 hereto as
Level 2 Employees.

SECTION 1.16   “Most Recent Bonus” shall be the annual bonus paid to the
Eligible Employee for the last full fiscal year prior to the Severance Date.

SECTION 1.17   “Plan” means the DRS Technologies, Inc. Executive Severance Plan,
as set forth herein, as it may be amended from time to time.

SECTION 1.18   “Plan Administrator” means the person or persons, who may be
employees of the Company, appointed from time to time by the Board to administer
the Plan which appointment may be revoked at any time by the Board.

SECTION 1.19   “Pro Rata Bonus” shall be the amount equal to the Eligible
Employee’s target bonus for the fiscal year in which the Severance Date occurs,
pro-rated for the period of the Eligible Employee’s employment with the Company
during the fiscal year in which the Severance Date occurs.

SECTION 1.20   “Restricted Period” means twelve months immediately following the
Severance Date.

SECTION 1.21   “Severance” means the termination of an Eligible Employee’s
employment with the Company on or within two years following the date of a
Change in Control (i) by the Company other than for Cause or (ii) by the
Eligible Employee for Good Reason. Notwithstanding the foregoing, an Eligible
Employee will not be considered to have incurred a Severance (a) if his
employment is discontinued by reason of the Eligible Employee’s death or a
physical or mental condition causing such Eligible Employee’s inability to
substantially perform his duties with the Company, including, without
limitation, such condition

3


--------------------------------------------------------------------------------


entitling him to benefits under any sick pay or disability income policy or
program of the Company or (b) by reason of the divestiture of a facility, sale
of a business or business unit, or the outsourcing of a business activity with
which the Eligible Employee is affiliated if the Eligible Employee is offered
comparable employment by the successor company and the successor company assumes
the Company’s responsibilities under the Plan with respect to such Eligible
Employee.

SECTION 1.22   “Severance Date” means the date on or after the date of the
Change in Control on which an Eligible Employee incurs a Severance.

SECTION 1.23   “Severance Multiplier” means (i) with respect to each Level 1
Employee, 2.5 and (ii) with respect to each Level 2 Employee, 2.

SECTION 1.24   “Severance Pay” means the payment determined pursuant to
Section 2.1 hereof.

SECTION 1.25   “Severance Period” means (i) with respect to each Level 1
Employee, the shorter of (x) thirty months immediately following the Severance
Date and (y) the period ending on the last day of the second calendar year
following the calendar year in which the Severance Date occurs; and (ii) with
respect to each Level 2 Employee, twenty-four months immediately following the
Severance Date.

SECTION 1.26   “Severed Employee” is an Eligible Employee (including any Key
Employee) who incurs a Severance.

SECTION 1.27   “Tax Counsel” means tax counsel reasonably acceptable to the
Eligible Employee and selected by the Auditor (which Tax Counsel may be the
Company’s general counsel).

SECTION 1.28   “Total Payments” means any payment or benefit received in
connection with a Change in Control or the termination of the Severed Employee’s
employment, whether pursuant to the terms of the Plan or any other plan,
arrangement or agreement.

SECTION 2.   BENEFITS.

SECTION 2.1   Each Severed Employee shall be entitled, subject to Section 2.6
hereof, to receive Severance Pay in an amount equal to the sum of (i) his annual
base salary or wages multiplied by the applicable Severance Multiplier; (ii) his
Most Recent Bonus multiplied by the applicable Severance Multiplier; and
(iii) the Pro Rata Bonus. For purposes of this Section, “annual base salary or
wages” shall be the Severed Employee’s annual base salary or wages (excluding
bonuses, commissions, premium pay, and similar compensation) immediately prior
to the Severance (without regard to any reduction therein which constitutes Good
Reason). Severance Pay shall be paid to an eligible Severed Employee in a cash
lump sum, as soon as practicable following the Severance Date, but in no event
later than ten (10) business days immediately following the expiration of the
revocation period, if any, applicable to such Severed Employee’s written
release, described in Section 2.6 hereof. In the case of any Key Employee such
Severance Pay shall be paid as soon as practicable following the date six months
after the Severance Date; provided, the foregoing shall only apply to the extent
the Company determines such delay is required under section 409A of the Code.

SECTION 2.2   Subject to Section 2.6 hereof, during the Severance Period, the
Company shall provide disability, accident and health insurance benefits to each
Severed Employee and his eligible dependants that are substantially similar to
those provided to the Severed Employee and his eligible dependents immediately
prior to the Severance Date or, if more favorable to the Severed Employee, those
provided to the Severed Employee and his eligible dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after tax cost to the Severed Employee than the after tax cost to the
Severed Employee immediately prior to such date or occurrence; provided,
however, that the Company shall have no further obligation to provide the
Severed Employee or his eligible dependents benefits under this Section 2.2
beginning on the day the Severed Employee first commences

4


--------------------------------------------------------------------------------


subsequent employment. The Severed Employee will promptly notify the Company in
writing of such subsequent employment.

SECTION 2.3   Any equity based awards granted to a Severed Employee under the
Company’s 1996 Omnibus Plan or any successor plan shall vest and remain
exercisable as provided in the Company’s 1996 Omnibus Plan or any successor
plan.

SECTION 2.4   In the event of a claim by a Severed Employee as to the amount or
timing of any payment or benefit, such Severed Employee shall present the reason
for his claim in writing to the Plan Administrator. The Plan Administrator
shall, within sixty (60) days after receipt of such written claim, send a
written notification to the Severed Employee as to its disposition. In the event
the claim is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Severed Employee to perfect the claim and an explanation of why such
material or information is necessary, and (iv) set forth the procedure by which
the Severed Employee may appeal the denial of his claim. In the event a Severed
Employee wishes to appeal the denial of his claim, he may request a review of
such denial by making application in writing to the Plan Administrator within
sixty (60) days after receipt of such denial. Such Severed Employee (or his duly
authorized legal representative) may, upon written request to the Plan
Administrator, review any documents pertinent to his claim, and submit in
writing issues and comments in support of his position. Within sixty (60) days
after receipt of a written appeal (unless special circumstances, such as the
need to hold a hearing, require an extension of time, but in no event more than
one hundred twenty (120) days after such receipt), the Plan Administrator shall
notify the Severed Employee of the final decision. The final decision shall be
in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, and specific references to
the pertinent Plan provisions on which the decision is based.

SECTION 2.5   Notwithstanding anything in the Plan to the contrary, Severed
Employees shall be entitled to receive benefits under the Company’s Supplemental
Executive Retirement Plan to the extent set forth in such plan.

SECTION 2.6   No Severed Employee shall be eligible to receive Severance Pay or
other benefits under the Plan unless he first executes a written release
substantially in the form attached as Exhibit A hereto and complies with the
restrictive covenants set forth in Section 5 hereof.

SECTION 2.7   The Company shall be entitled to withhold from amounts to be paid
to the Severed Employee hereunder any federal, state or local withholding or
other taxes which it is from time to time required by law to withhold.

SECTION 3.   EXCISE TAXES.

SECTION 3.1   Notwithstanding any other provision of the Plan, in the event that
any portion or all of the Total Payments received or to be received by a Severed
Employee would be subject (in whole or part), to the Excise Tax, then, after
taking into account any reduction in the Total Payments provided in such other
plan, arrangement or agreement due to the applicability of section 280G of the
Code, the Severance Pay shall first be reduced, and the other benefits under the
Plan shall thereafter be reduced, to the extent necessary so that no portion of
the Total Payments is subject to the Excise Tax, but only if (A) the net amount
of such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Severed Employee would be subject in
respect of such unreduced Total

5


--------------------------------------------------------------------------------


Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments); provided,
however, that the Severed Employee may elect to have other benefits under the
Plan reduced (or eliminated) prior to any reduction of the cash Severance Pay.

SECTION 3.2   For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Severed Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of section 280G(b) of the Code shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which, in the opinion
of Tax Counsel, does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code (including by reason of section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and
(4) of the Code.

SECTION 4.   PLAN ADMINISTRATION.

SECTION 4.1   The Plan shall be interpreted, administered and operated by the
Plan Administrator, who shall have complete authority, in its sole discretion
subject to the express provisions of the Plan, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it, to designate
Eligible Employees and to make all other determinations necessary or advisable
for the administration of the Plan.

SECTION 4.2   All questions of any character whatsoever arising in connection
with the interpretation of the Plan or its administration or operation shall be
submitted to and settled and determined by the Plan Administrator in an
equitable and fair manner in accordance with the procedure for claims and
appeals described in Section 2.5 hereof. Any such settlement and determination
shall be final and conclusive, and shall bind and may be relied upon by the
Company, each of the Severed Employees and all other parties in interest.

SECTION 4.3   The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

SECTION 4.4   The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel (which may be the Company’s general counsel)
and such other personnel as it deems necessary or advisable to assist it in the
performance of its duties under the Plan. The functions of any such persons
engaged by the Plan Administrator shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan. All reasonable expenses thereof shall be borne by the Company.

SECTION 5.   RESTRICTIVE COVENANTS

SECTION 5.1   During and after the period of an Eligible Employee’s employment,
the Eligible Employee may not, directly or indirectly, whether individually, as
a director, stockholder, owner, partner, employee, principal or agent of any
business, or in any other capacity, make known, disclose, furnish, make
available or utilize any Confidential Information, other than in the proper
performance of such Eligible Employee’s duties for the Company, or as required
by a court of competent jurisdiction or other administrative or legislative
body; provided, however, that prior to disclosing any of the Confidential
Information as required by a court or other administrative or legislative body,
such Eligible Employee shall promptly notify the Company so that the Company may
seek a protective order or other appropriate

6


--------------------------------------------------------------------------------


remedy. Upon termination of an Eligible Employee’s employment with the Company
for any reason, such Eligible Employee will promptly return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company.

SECTION 5.2   During an Eligible Employee’s employment by the Company and during
the Restricted Period, the Eligible Employee may not solicit for employment any
employee of the Company without prior written approval of the Board.

SECTION 5.3   The restrictive covenants set forth in this Section 5 shall be in
addition to any restrictive covenants set forth in an employment or other
agreement between the Company and the Eligible Employee.

SECTION 6.   PLAN MODIFICATION OR TERMINATION.

The Plan may be amended or terminated by the Board at any time; provided,
however, that except as required by law, the Plan may not be amended or
terminated within two (2) years immediately following a Change in Control in a
manner that would adversely affect the rights of Eligible Employees under the
Plan without the express written consent of each Eligible Employee so affected.
Following an Eligible Employee’s Severance, no Plan termination or amendment
shall adversely affect the rights of such Severed Employee under the Plan,
without such Severed Employee’s written consent.

SECTION 7.   GENERAL PROVISIONS.

SECTION 7.1   Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be subject to, any obligation or liability of such Eligible Employee.
When a payment is due under the Plan to a Severed Employee who is unable to care
for his affairs, payment may be made directly to his legal guardian or personal
representative.

SECTION 7.2   If the Company is obligated by law or by contract to pay severance
pay, a termination indemnity, notice pay, or the like, or if the Company is
obligated by law to provide advance notice of separation, then any Severance Pay
paid to a Severed Employee hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any salary or wages received by the Severed Employee after the
Company provided notice of separation according to Section 7.4 hereof.

SECTION 7.3   If the Company and the Severed Employee who was a Level 1 Employee
become involved in any action, suit or proceeding relating to the alleged breach
of the Company’s obligations under this Plan, the Company shall reimburse the
Severed Employee for all expenses (including reasonable attorney’s fees)
incurred by the Severed Employee in connection with such action, suit or
proceeding; provided, however, that the Company will not reimburse the Severed
Employee for any amounts incurred by the Severed Employee in any action, suit or
proceeding which is adjudicated to be frivolous. Such costs shall be paid to
such Severed Employee promptly upon presentation of expense statements or other
supporting information evidencing the incurrence of such expenses.

SECTION 7.4   All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile or telex, (c) one day after timely delivery to an overnight
delivery courier, or (d) on the fifth day following the date of deposit in the
United States mail if sent first class, postage prepaid, by registered or
certified mail. The address for the Company shall be as

7


--------------------------------------------------------------------------------


follows: DRS Technologies, Inc., 5 Sylvan Way, Parsippany, New Jersey 07054. The
address for each Eligible Employee shall be the address on file with the
Company.

SECTION 7.5   Neither the establishment of the Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Eligible Employee, or any person
whomsoever, the right to be retained in the service of the Company, and all
Eligible Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

SECTION 7.6   If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions herein, and the Plan shall be construed and enforced as if such
provisions had not been included.

SECTION 7.7   The Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each Eligible
Employee, present and future, and any successor to the Company.

SECTION 7.8   The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan. Whenever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and, whenever any
words are used herein in the singular form, they shall be construed as though
they were also used in the plural form in all cases where they would so apply.

SECTION 7.9   The Plan shall not be funded. No Eligible Employee shall have any
right to, or interest in, any assets of any Company which may be applied by the
Company to the payment of benefits or other rights under the Plan.

SECTION 7.10   The Plan shall be construed and enforced according to the laws of
the State of Delaware without reference to its choice of law rules.

8


--------------------------------------------------------------------------------


Exhibit A

RELEASE

(a)   (“Employee”) for and in consideration of the payments and benefits
provided pursuant to the DRS Technologies, Inc. Executive Severance Plan (the
“Plan”) maintained by DRS Technologies, Inc. (the “Company”), on behalf of
Employee and Employee’s heirs, executors, administrators, successors and
assigns, voluntarily, knowingly and willingly releases and discharges the
Company and its parents, subsidiaries and affiliates (collectively, the “Company
Group”), together with their respective present and former partners, officers,
directors, employees and agents, and each of their predecessors, heirs,
executors, administrators, successors and assigns, and any and all employee
pension or welfare benefit plans of the Company, including current and former
trustees and administrators of these plans (collectively, the “Company
Releasees”) from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action, demands, damages and liabilities (“Claims”) of
any nature whatsoever, known or unknown, suspected or unsuspected, which against
the Company Releasees, jointly or severally, Employee or Employee’s heirs,
executors, administrators, successors or assigns ever had or now have by reason
of any matter, cause or thing whatsoever arising from the beginning of time to
the time Employee executes this release (the “Release”). This Release includes,
without limitation, any Claims arising out of or relating in any way to
Employee’s employment or director relationship with the Company, or the
termination thereof, any Claims arising under any statute or regulation,
including but not limited to the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, the New Jersey Law
Against Discrimination or the New Jersey Conscientious Employee Protection
Act,(1) each as amended, or any other federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, understanding or
promise, written or oral, formal or informal, between any Company Releasee and
Employee. Employee shall not be entitled to any recovery, in any action or
proceeding that may be commenced on Employee’s behalf in any way arising out of
or relating to the matters released under this Release. Notwithstanding the
foregoing, nothing herein shall release any Company Releasee from any Claim
based on (i) Employee’s rights under the Plan or any other plan or agreement
with the Company (including, but not limited to, any stock option agreements),
(ii) any right or claim that arises after the date Employee executes this
Release, (iii) Employee’s eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or by-laws of the Company
(or any affiliate or subsidiary) or any applicable insurance policy, with
respect to any liability Employee incurs or incurred as a director, officer or
employee of the Company or any affiliate or subsidiary (including as a trustee,
director or officer of any employee benefit plan) or (iv) any rights Employee
may have to vested benefits under any employee benefit plan or program.

(b)   Employee has been advised to consult with an attorney of Employee’s choice
prior to signing this Release, has done so and enters into this Release freely
and voluntarily.

[(c)   Employee acknowledges that the Company has enclosed with this Release
information concerning (i) the ages and job titles of all employees who are
eligible to receive severance pay and (ii) the ages of all employees in the same
job classification or organizational unit who are not eligible to receive
severance pay.](2)

--------------------------------------------------------------------------------

(1)          If employees are located in states other than New Jersey, insert
applicable state laws.

(2)          This paragraph is to be included only for applicable group
terminations or exit incentive programs.

9


--------------------------------------------------------------------------------


(d)   Employee has had at least [twenty-one (21)] [forty-five (45)](3) calendar
days to consider the terms of this Release. Once Employee has signed this
Release, Employee has seven (7) additional days to revoke Employee’s consent and
may do so by writing to the Company in accordance with Section 7.4 of the Plan.
Employee’s Release shall not be effective, and no payments or benefits shall be
due under the Plan, until the eighth day after Employee has executed this
Release and returned it to the Company, assuming that Employee has not revoked
Employee’s consent to this Release during such time (the “Revocation Date”).

(e)   In the event that any one or more of the provisions of this Release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder thereof shall not in any way be affected or
impaired thereby.

(f)   This Release shall be governed by the law of the State of New Jersey
without reference to its choice of law rules.

(g)   This Release sets forth the entire understanding and agreement of the
parties hereto regarding the subject matter of this Release. This Release
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Release.

DRS TECHNOLOGIES, INC.

 

By:

 

 

Name:

 

Title:

 

Signed as of this      day of                  .

 

 

 

Employee

 

Signed as of this      day of                  .

 

 

--------------------------------------------------------------------------------

(3)          Use longer period for applicable group terminations or exit
incentive programs.

10


--------------------------------------------------------------------------------